DETAILED ACTION
Claims 1-3 and 5-18 were rejected in the Office Action mailed 05/28/2020. 
Applicant filed a response and amended claims 1-3, 5-14, and 17-18 and cancelled claims 15-16 on 08/14/2020, which was not entered on 09/04/2020. 
Applicant filed a request for continued examination on 09/25/2020. 
Claims 1-3, 5-14, and 17-18 are pending. 
Claims 1-3, 5-14, and 17-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is support in the specification for a heat shield possessing, “an ash content of at most 5%, at most 2%, at most 0.15%, at most 100 ppm or at most 5 pm” as recited in claim 14 (specification, [0027]; [0042]), there is no support in the specification for the recitation of a gas converter comprising an ash content of at most 5%, at most 2%, at most 0.15%, at most 100 ppm or at most 5 ppm. It is further noted the specification appears to state this ash content is associated with an embodiment of the heat shield in a furnace, not a gas converter as recited in independent claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 17 recites, “the degree of coverage is 5% to 50%” in lines 1-2. Claim 17 depends upon claim 1 which recites “a degree of coverage selected from the group consisting of 5 to 95%, 10 to 65%, 30 to 55% and 40 to 50%” in lines 5-6. Therefore, claim 1 includes degrees of coverage of 10 to 65%, 30 to 55%, and 40 to 50%, which would not be further limited by a degree of coverage of 5 to 50% as recited in claim 17. In other words, a degree of coverage of 7% as recited in claim 17 would fall outside of the range of 10 to 65%, 30 to 55%, and 40 to 50%, and therefore not include all the limitation of the claim upon which it depends. 
Claim 18 recites, “the degree of coverage is 5% to 30%” in lines 1-2. Claim 17 depends upon claim 1 which recites “a degree of coverage selected from the group consisting of 5 to 95%, 10 to 65%, 30 to 55% and 40 to 50%” in lines 5-6. Therefore, claim 1 includes degrees of coverage of 10 to 65%, 30 to 55%, and 40 to 50%, which do not share the same scope as a degree of coverage of 5 to 30% as recited in claim 18. In other words, a degree of coverage of 7% as recited in claim 18 would fall outside of the range of 10 to 65%, 30 to 55%, and 40 to 50%, and therefore not include all the limitation of the claim upon which it depends.
  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 12-13, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hingst et al. (DE3603305C1) (Hingst) in view of Freidrich et al. (US 5,460,416), or alternatively Dewimille et al. (US 6,615,878) (Dewimille), and Dietz (US 2015/0000259).
The Examiner has provided an English translation of Hingst et al. (DE3603305C1) (Hingst). The Examiner notes citations regarding Hingst are found in the English translation. 
Regarding claims 1-3, 5-7, 12-13, and 17-18
Hingst teaches a temperature-resistant tube comprising an outer layer (2’) and inner layer (2”) of carbon fiber reinforced carbon and sandwiched therebetween layers of fluid impermeable graphite foil (3) (Hingst, [0015-0017]). Hingst teaches the carbon layers are porous (Hingst, [0016]). 
As shown in FIG.1 of Hingst, the temperature-resistant tube is cylindrical and hollow, therefore corresponding to a hollow-cylindrical heat shield (Hingst, FIG. 1; [0009]). 
As shown in FIG.1 of Hingst, the inner layer (2”) of carbon fiber reinforced carbon corresponds to the at least one layer made of a fiber composite material as it is disposed immediately on an inner side of the graphite foil. 

Hingst teaches the carbon fiber reinforced carbon layers are produced by a winding machine, wherein carbon fiber yarns are impregnated with a commercial phenol-formaldehyde resin (i.e., matrix) and winded at an angle of ±75º (i.e., the carbon reinforced carbon layer is cross wound), wherein the carbon fiber reinforced carbon layer comprises ten layers (Hingst, [0015-0016]). Hingst teaches the phenol-formaldehyde resin (i.e., matrix) undergoes pyrolysis (i.e., matrix is carbonized) (Hingst, [0016]).
Applicant’s specification states the wound fiber structure is formed by impregnated yarns (specification, [0012]), preferably wound at an angle of approximately ±75º (specification, [011]]), comprising 10 plies (specification, [0019]). 
Given that the material, structure, and method of making the outer carbon fiber reinforced carbon layer of Hingst substantially identical to the material, structure, and method of making the cross-wound layer as used in the present invention, as set forth above, and given Hingst explicitly teaches the carbon layers are porous (Hingst, [0016]), it is clear that the outer carbon fiber reinforced carbon layer of Hingst would have a degree of coverage of less than 100%.
	
	
Hingst does not explicitly teach the degree of coverage of the cross-wound porous carbon layer is 5-95%, 10-65%, 30-55%, or 40-50%, or 5% to 50%, or 5% to 30% (A) or the temperature-resistant tube is used in a gas converter (B). 

With respect to the difference, Freidrich (A) teaches a perforated fiber reinforced pipe for extracting gases from refuse landfills wells and the like (Freidrich, col.1 lines 7-10), wherein the pipe must withstand temperatures of 150 to 180ºF (Freidrich, col.2 lines 5-8). 

Freidrich teaches the width of the strip of fibers passing through the delivery ring determines the percent coverage of the longitudinal windings (col.7 lines 20-23). 
As Freidrich expressly teaches, the degree of longitudinal strength provided by the longitudinal windings depend on the combination of the longitudinal angle of wrap and the percent coverage that is selected (Freidrich, col.7 lines 43-46), wherein the longitudinal strength accommodates the degree of axial loading that each pipe may be subjected to within the landfill well (Freidrich, col.7 lines 31-34). 
Freidrich and Hingst are analogous art as they are both drawn to composites comprising windings of fiber reinforced resin, such as for use in pipes (Hingst, [0011]; [0017]).

Although there are no explicit disclosures on the degree of coverage of the cross-wound porous carbon layer, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, in light of the motivation of having selecting a degree of coverage of the porous fiber reinforced resin surface layer disclosed by Freidrich, it would have been obvious to one of ordinary skill in the art to vary the degree of coverage of the cross-wound porous carbon layer by modifying the width of the carbon fiber yarn of the outer carbon fiber reinforced carbon layer in Hingst, including over the range presently claimed, in order to provide a temperature-resistant tube with sufficient longitudinal strength to accommodate the degree of axial loading, and thereby arrive at the claimed invention.

Alternatively, with respect to the difference, Dewimille (A) teaches a heat insulated flexible pipe (Dewimille, col.1 lines 10-20). 
Dewimille teaches the pipe is made flexible by either forming a slot either by machining or by winding with gaps corresponding to the width of the slot (Dewimille, col.1 line 53 – col. 2 line 10).  Dewimille teaches the width of the slot is chosen according to the bending radius of the pipe (Dewimille, col.2 lines 5-10 and 50-65). 
Dewimille and Hingst are analogous art as they are both drawn to temperature resistant tubes comprising windings of a temperature-resistant material, such as for use in pipes (Hingst, [0011]; [0017]).
In light of the disclosure of Dewimille, it therefore would have been obvious to the skilled artisan at the time of the invention to wind the cross wound layers of Hingst with gaps as taught by Dewimille to provide a more flexible temperature-resistant tube, and thereby arrive at the claimed invention.
In re Aller, 105 USPQ 233, as described in MPEP 2144.05.
The burden is upon the Applicant to demonstrate that the claimed coverage percentage is critical and has unexpected results. In the present invention, one would have been motivated to optimize the coverage through the gap size by the desire to provide a sufficiently flexible layer (larger gaps) with sufficient insulation properties (smaller gaps).

	With respect to the difference, Dietz (B) teaches thermally insulation for an exhaust system (Dietz, title; [0001]; [0011]), comprising a pliable binder wrap (i.e., wound fabric structure) (Dietz, [0005]; [0036]; [0089]; claims 1 and 6) and a metallic foil disposed within the thermal insulating wrap between layers of said pliable binder wrap (i.e., wound fabric structure) (Dietz, claim 7). 
Dietz teaches the thermal insulating wrap is used in a system that produce elevated temperatures, such as exhaust systems, wherein the thermal insulating wrap keeps heat within an exhaust pipe or a catalytic converter (i.e., gas converter) (Dietz, [0001]; [0089]; [0067]; FIG. 2 and 11), and also may be useful in repairing or closing a hole in an exhaust pipe or catalytic converter (Dietz, [0112]).
Dietz and Hingst in view of Freidrich, or alternatively Dewimille, are analogous art as they are both drawn to temperature-resistant composites, for use in pipes (Hingst, [0011]; [0017]).
Given Hingst teaches the temperature-resistant tube is suitable for high temperatures and uses in contact with highly corrosive fluids, wherein the tube is impermeable to fluids even at high temperatures and does not lose this property by mechanical damage to its surface, such 

Regarding claim 8
Hingst further teaches the outer layer (2”) comprises ten plies corresponds to a thickness of about 3 mm (Hingst, [0015]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 10
Hingst further teaches the layer of graphite foil comprises two plies of graphite foil disposed above one another (Hingst, [0015]; FIG.1). 

Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hingst et al. (DE3603305C1) (Hingst) in view of Freidrich et al. (US 5,460,416), or alternatively Dewimille et al. (US 6,615,878) (Dewimille) and Dietz (US 2015/0000259), as applied in claim 1 above and further in view of Hingst et al. (US 2007/0259185) (Hingst II).
Regarding claim 9
Hingst in view of Freidrich, or alternatively Dewimille, and Dietz, teaches the heat shield of claim 1 but does not explicitly teach the ratio of heat conductivity in the plane: perpendicular to the plane for the foil.
With respect to the difference, Hingst II teaches a heat shield (Hingst II, [0002]) comprising a graphite foil (Hingst II, [0006]; [0024]). 
Hingst II teaches the graphite foil has a thermal conductivity in the plane of about 100-260 and perpendicular to the plane of 3-5 (about 33:1-52:1) (Hingst II, [0040]). 
As Hingst II expressly teaches, it is known that graphite foil is useful since it has anisotropic thermal conductivity, with preferential conductivity in the plane which allows for the dissipation of hot spots (Hingst II, [0006]). Therefore, it is clear that having the thermal conductivity in the plane of about 100-260 and perpendicular to the plane of 3-5 (about 33:1-52:1) (Hingst II, [0040]) would provide sufficient properties of the graphite foil, i.e., having a sufficient anisotropic thermal conductivity, with preferential conductivity in the plane which allows for sufficient dissipation of hot spots.
Hingst II and Hingst in view of Freidrich, or alternatively Dewimille, and Dietz are analogous art as they are both drawn to high-temperature composites for furnaces (Hingst, [0011]) (Hingst II, [0002]).
In light of the motivation provided by Hingst II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a graphite foil with a ratio of conductivity in the plane: perpendicular to the plane of about 33:1-52:1 in the temperature-resistant tube of Hingst in view of Freidrich, or alternatively Dewimille, and Dietz in order to provide sufficient properties of the graphite foil, i.e., having a sufficient anisotropic thermal conductivity, with preferential conductivity in the plane which allows for sufficient dissipation of hot spots, and thereby arrive at the claimed invention. 

Regarding claim 11
Hingst in view of Freidrich, or alternatively Dewimille, and Dietz teaches the heat shield of claim 1 but does not explicitly teach the fiber composite material comprises a fiber structure selected form the group consisting of rovings, non-wovens, woven fabrics, warp knitted fabrics, weft knitted fabrics, felts, and any mixtures of two or more of the aforementioned fiber structures. 
With respect to the difference, Hingst II teaches a heat shield (Hingst II, [0002]) comprising carbon fiber reinforced carbon (Hingst II, [0024]). 
As Hingst II expressly teaches, cross wound layers of carbon fiber reinforced carbon are used to meet high demands in terms of mechanical stability (Hingst, [0054]), wherein such layers are obtained by winding up elongated fiber structures such as yarns or rovings (Hingst, [0054]). 
Hingst II and Hingst in view of Freidrich, or alternatively Dewimille, and Dietz are analogous art as they are both drawn to high-temperature composites for furnaces (Hingst, [0011]) (Hingst II, [0002]).
In light of the motivation provided by Hingst II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use carbon fiber rovings to produce the cross wound layers of carbon fiber reinforced carbon of Hingst in view of Freidrich, or alternatively Dewimille, and Dietz in order to produce cross wound layers of carbon fiber reinforced carbon with predictable success, and ensure they are capable of meeting high demands in terms of mechanical stability, and thereby arrive at the claimed invention. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hingst et al. (DE3603305C1) (Hingst) in view of Freidrich et al. (US 5,460,416), or alternatively Dewimille et al. (US 6,615,878) (Dewimille) and Dietz (US 2015/0000259), as applied in claim 1 above and further in view of Kobayashi et al. (US 4,912,302) (Kobayashi).
Regarding claim 14
Hingst in view of Freidrich, or alternatively Dewimille, and Dietz teaches the limitations of claim 1 above, but does not explicitly teach the ash content of the heat shield. Hingst teaches the layer of graphite foil comprises graphite (Hingst, [0016]). 
With respect to the difference, Kobayashi teaches a furnace for sintering ceramics which includes laminate graphite leaves and heat insulating layers of carbon fiber mat (Kobayashi, abstract). 
Kobayashi teaches the graphite sheet is subjected to a high purification treatment to reduce the ash content to not more than 0.3% (Kobayashi, col.6 lines 1-6).
As Kobayashi expressly teaches, when the ash content of the graphite sheet is less than 0.3%, impurities generated by the graphite itself at high temperatures is suppressed to a minimal amount, where in such a sheet can withstand temperatures of at least 2,500º C (Kobayashi, col.6 lines 1-10). 
As Kobayashi expressly teaches, the amount of the ash the graphite sheet contains has a close relation with the life of the graphite sheet in the case of repeated use at a temperature of about 2,000ºC, wherein ash content of 0.3% or less advantageously prolongs the life of the furnace material (Kobayashi, col.6 line 10-16).  
	Kobayashi and Hingst in view of Freidrich, or alternatively Dewimille, and Dietz are analogous art as they are both drawn to temperature-resistant composites comprising layers of graphite and fibrous carbon, for use in high temperatures, such as furnaces (Hingst, [0011]). 
 	In light of the motivation provided by Kobayashi, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the temperature-resistant tube of Hingst in view of Freidrich, or alternatively Dewimille, and Dietz by ensuring the graphite foil has an ash content of less than 0.3%, for the benefit of 1) reduced 
While Kobayashi does not teach the content measured according to the standard in Claim 14, it is expected that if measured according to the claimed method or the procedure of Kobayashi (placing the specimen into a platinum crucible, and igniting at 800° C in an oven, and weighing the remaining ash), that the content would be the same. Alternatively, it would have been obvious to provide the desired less than 0.3% ash content of Kobayashi according to all methods of measuring.

 Response to Arguments
In view of the amendment to claim 1 including, “gas converter” as recited in line 1, it is agreed the previous 35 U.S.C. 103 rejection over Hingst in view of Freidrich, or alternatively Dewimille, does not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. However, upon further search and consideration, a new set of rejections are set forth above. 

Applicant’s arguments with respect to Blain (US 2002/0124932) have been considered but are moot because the new ground of rejection does not rely on Blain for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments filed 08/14/2020 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“The graphite foil is never exposed, that is, the surface of the tube is never formed by exposed graphite foil. Therefore, Hingst provides no suggestion that the degree of 
Instead, Hingst rather points away from the feature. Hingst explains that it is “essential to the invention [] that the layers forming the body surface are made of the green mass and the graphite foils are at no point body surface (Hingst, para. [0008] (machine translation)).
The graphite foil must be covered by 100%. The primary reference not only teaches that the coverage should be complete, but states that the complete coverage is essential. Applicants consider this an express prohibition against the “partial” coverage required by the claims. Hingst teaches away from the feature and, accordingly, from the combination with either Freidrich or Dewimille MPEP §2143.30(VI).”

Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
Firstly, it is the Examiner’s opinion it is unclear if “the graphite foils are at no point body surface” necessarily means the graphite foil must be covered 100%. Given paragraph [0016] of Hingst explicitly teaches the outer layer (2’) of carbon fiber reinforced carbon is a porous carbon layer (Hingst, [0016]), the graphite foil is necessarily exposed to the surface through the porous carbon layer and thus the degree of coverage is necessarily less than 100%. 
Further, paragraph [0015] of Hingst teaches the outer layer (2’) of carbon fiber reinforced carbon is produced by winding ten layers of impregnated yarns at an angle of ±75º to produce a thickness of about 3mm (Hingst, [0015]). Applicant’s specification states the wound fiber structure is formed by impregnated yarns (Specification, [0012]), preferably wound at an angle of approximately ±75º (Specification, [0011]), comprising 10 plies (Specification, [0019]). 
Given that the material, structure, and method of making the outer carbon fiber reinforced carbon outer layer of Hingst is substantially identical to the material, structure, and method of making the cross-wound layer as used in the present invention, as set forth above, it is clear that the outer carbon fiber reinforced carbon layer of Hingst would intrinsically have a degree of coverage of less than 100%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Applicants further argue:
“The whole teaching of Freidrich is strictly focused on improving this unique kind of pipe for degassing landfills through perforated pipe walls. In this context, Freidrich suggests a perforated pipe with a series of right-hand and left-hand longitudinal windings for providing longitudinal strength (Freidrich, col. 3, lines 1-17)…
…A person of ordinary skill in the art, faced with a gas converter such as described by Blain would not even consider a teaching which is about a pipe with perforated walls and which by purpose directs gas through the perforations in the wall of the pipe. Such kind of functionality is potentially life threatening in a gas converted containing dangerous inorganic halides at 1000ºC and higher (see Blain, para. [0027]).”

Remarks, pg. 12-13
The Examiner respectfully traverses as follows:
	Firstly, it is noted Blain is not relied upon to teach using the temperature-resistant tube of Hingst in view of Freidrich, or alternatively Dewimille, in a gas converter. Instead, Dietz is relied upon to teach this limitation. Further, it is noted Freidrich is not used to modify the gas converter of Dietz. Given Hingst teaches the temperature-resistant tube is used in high temperature applications and uses in contact with highly corrosive fluids, such as pipes, (Hingst, [0011]) and in light of the disclosure of Dietz of the equivalence and interchangeability of using a temperature-resistant composites in high temperatures applications, such as pipes or catalytic converters (i.e., gas reactors) (Dietz, [0089]), it therefore would have been obvious to use the temperature-resistant tube in a catalytic converter (i.e., gas converter), as set forth above.
	Secondly, given Hingst teaches the temperature-resistant tube comprises wound carbon fiber reinforced carbon layers, given Freidrich teaches a pipe comprising fiber-resin windings, and given Freidrich teaches proper motivation to modify the outer wound carbon fiber reinforced carbon layer, as set forth on pages 6-7 above, it is not clear why one of ordinary skill in the art would not look to Freidrich. 


Applicants further argue:
“In this regard, it is also important to note that Freidrich does describe its perforated pipe as a self-standing structure which does not cover a non-perforated lower layer, i.e. Freidrich does not describe any coverage because there is nothing covered. Any allegation considering Freidrichs perforated pipe and a wound layer of Hingst as equivalents is based on inadmissible hindsight.”

Remarks, pg. 13
The Examiner respectfully traverses as follows:
Firstly, it is noted that while Freidrich does not disclose all the features of the present claimed invention, Freidrich is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is the Examiner’s position that hindsight was not used given that the motivation to combine Freidrich with Hingst comes from Freidrich itself, namely, in order to provide a temperature-resistant tube with sufficient longitudinal strength to accommodate the degree of axial loading, as set forth on pages 6-7 above.
Thirdly, it is also noted that there is no requirement in 35 U.S.C. 103(a), the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103(a).
	
Applicants further argue:
“Further, Dewimille relates to a heat insulation of pipes which are used for carrying effluents (Dewimille, col 1, lines 13). A person skilled in the art would not combine Hingst and Dewimille; the invention concerns high temperature applications. Effluents, as in the context of Dewimille, never reach temperatures as high as in high temperature applications. Dewimille concerns to material made of elastomer, which is not applicable in high temperature applications. The Elastomeric material would melt in high temperature applications (Dewimille, col. 1 lines 62). Those of skill in the pertinent art of the claimed invention, and of Hingst, would not look to Dewimille.”

Remarks, pg. 13-14
The Examiner respectfully traverses as follows:
	Firstly, Dewimille is not used to modify Hingst to carry effluents in pipes or use materials made of elastomer. 
	Secondly, Dewimille relates to a heat insulated flexible pipe (Dewimille, col. 1 lines 10-20) and Hingst relates to temperature-resistant tube used for high temperature application, such as pipes (Hingst, [0011]; [0017]). Therefore, Dewimille and Hingst are analogous art as they are 

Applicants further argue:
“A person of ordinary skill in the art, when faced with gas converters of the invention would not even consider Dewimille. This is because Dewimille relates to a technical field which has nothing to do with gas converters and uses materials that are not stable against the heat present in heat shields of gas converters.

Remarks, pg. 14
The Examiner respectfully traverses as follows:
Firstly, it is noted Blain is not relied upon to teach using the temperature-resistant tube of Hingst in view of Freidrich, or alternatively Dewimille, in a gas converter. Instead, Dietz is relied upon to teach this limitation. Further, it is noted Dewimille is not used to modify the gas converter of Dietz. Given Hingst teaches the temperature-resistant tube is used in high temperature applications and uses in contact with highly corrosive fluids, such as pipes, (Hingst, [0011]) and in light of the disclosure of Dietz of the equivalence and interchangeability of using a temperature-resistant composites in high temperatures applications, such as pipes or catalytic converters (i.e., gas reactors) (Dietz, [0089]), it therefore would have been obvious to use the temperature-resistant tube in a catalytic converter (i.e., gas converter), as set forth above.
	Secondly, Dewimille relates to a heat insulated flexible pipe (Dewimille, col. 1 lines 10-20) and Hingst relates to temperature-resistant tube used for high temperature application, such as pipes (Hingst, [0011]; [0017]). Therefore, Dewimille and Hingst are analogous art as they are 
Given Hingst teaches the temperature-resistant tube comprises wound carbon fiber reinforced carbon layers, given Dewimille teaches reducing the coverage of the windings in order to increase flexibility, and given Dietz teaches the equivalence and interchangeability of using a temperature-resistant composite in high temperature applications, such as pipes or catalytic converters, it is the Examiner’s opinion it would be obvious to one of ordinary skill in the art to look to both Dewimille and Dietz to modify the teaching of Hingst as they are both analogous art and provide proper motivation to modify the teaching of Hingst. 

Applicants further argue:
“Applicants assert that, Hingst, Blain, Dewimille, and Friedrich do not suggest that tension effects or damage or the “hot spots” could be avoided by the claimed degree of coverage. The claimed degree of coverage therefore has unexpected results, in particular in connection with gas converters.”

Remarks, pg. 15
The Examiner respectfully traverses as follows:
	While Hingst, Dewimille, and Freidrich do not do not explicitly state the tension effects or damage or the “hot spots” could be avoided by the claimed degree of coverage, it is not clear how the Hingst in view of Freidrich or alternatively Dewimille, Dietz can disclose the material and structure as presently claimed comprising the same degree of coverage as presently claimed and not possess the properties claimed.
See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Applicant has not provided evidence that the material properties achieved are unexpected based on the knowledge of those of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789